DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 24-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1, 6-7, 9-10, 13-14, 19-23 (group I) and claims 24-29 (group II) are related as product and a process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process including one which has the polisher disk permanently attached and does not require removal of trowel blades.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 24-29 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the sit-on machine and plurality of  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9-10, 13-14, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the sit-on concrete floor trowel machine is fully supported by the blade replacement polisher disk…when in use.” The specification as originally filed does not support this limitation. None of the figures show the claimed sit-on machine (see drawing objection above) and the specification does not describe any particular support of the machine. There is nothing in the specification which inherently discloses this feature. Therefore, the subject matter of claim 1 (and claims 6-7, 9-10, 13-14, and 19-23 dependent therefrom) was not described in the specification as originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-10, 13-14, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the claim requires “a blade replacement polisher disk coupled to each of the plurality of rotary heads.” It is unclear if there is a single disk coupled to all of the heads, or if there are different disks coupled to each head. Applicant’s specification appears to show a polisher disk on a single rotary head. For the purposes of this examination, this claim will be interpreted as including a blade replacement polisher disk coupled to one of the plurality of rotary heads, as this appears to be the broadest reasonable interpretation. 
Claims 6-7, 9-10, 13-14, and 19-23 are rejected as indefinite due to their dependence upon rejected claim 1.
Claims 6-7, 10, and 13-14 each recite a “rock wool” or “volcanic spun wool” polisher puck. It is unclear what materials are being claimed. Specifically “rock wool” and “volcanic spun wool” are not common polishing materials known in the art and applicant has provided no explanation as to what these materials comprise. Since applicant has provided no explanation or description of these materials, it appears that they are intended to refer to commonly known abrasive materials, but it is unclear what these materials are. For the purposes of this examination “rock wool” and “volcanic spun wool” will be interpreted as fibrous materials capable of polishing a surface, as this appears to be the broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 19, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al (US 2007/0292207).
Regarding claim 1, Reed discloses a sit-on concrete floor trowel machine comprising a plurality of rotary heads (16) and a blade replacement polisher disk (21) coupled to each of the rotary heads (fig 3; polisher disks coupled to each of the heads), wherein the sit-on concrete floor trowel machine is fully supported by the blade replacement polisher disk coupled to each of the plurality of rotary heads when in use (fig 1; only the disks extend low enough to contact the floor).
Regarding claim 10, Reed further discloses the blade replacement polisher disk comprises at least one steel polisher puck (41; [0031]).
Regarding claim 19, Reed further discloses a safety cage supported by the machine (shown unlabeled in fig 1) and extending around an edge of the blade replacement polisher disk (fig 1). 
Regarding claim 22, Reed further discloses a safety cage depending from each of the plurality of rotary heads (unlabeled cages below each rotary head 16).
Regarding claim 23, Reed further discloses the rotary head comprises a gasoline engine ([0028]; “internal combustion engine”) and an output shaft (17) coupled to the blade replacement polisher disk (fig 6; [0029]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed as applied to claim 1 above, and further in view of Tucker (US 4435870).
Regarding claims 6-7 Reed teaches all the elements of claim 1 as described above. Reed further teaches the blade replacement polisher disk comprises at least one polisher puck (41; fig 7 constituting the abraders 18 in fig 3; [0031]). Reed does not teach the polisher puck being 
Regarding claim 9 Reed teaches all the elements of claim 1 as described above. Reed further teaches the blade replacement polisher disk comprises at least one polisher puck (41; fig 7 constituting the abraders 18 in fig 3; [0031]) having a slurry feed aperture (fig 7; central aperture capable of feeding slurry). Reed does not teach the polisher puck being steel wool. Tucker teaches a concrete floor polisher including a polisher puck made of steel wool (col 7, lines 24-34). It is obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use steel wool as a material of the polisher puck in Reed, as steel wool is known for polishing floors and can be selected based on the intended use as taught by Tucker (col 7, lines 24-34).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed as applied to claim 1 above, and further in view of Anderson (US 2009/0074511, previously cited).
Regarding claim 13, Reed teaches all the elements of claim 1 as described above. Reed further teaches the blade replacement polisher disk comprises at least one steel polisher puck (41; fig 7 constituting the abraders 18 in fig 3; [0031]) coupled to the blade replacement polisher disk (fig 3). Reed does not teach the polisher puck being rotatably coupled to the polisher disk. Anderson teaches a floor polishing machine including polisher pucks (50) rotatbly coupled to a polisher disk ([0030]; fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to rotatably couple the pucks of Reed to the polisher disk in order to achieve the predictable result of increasing the rotary motion relative to the floor as taught by Anderson ([0030]), resulting in increased polishing. 
Regarding claim 14, Reed, as modified, teaches all the elements of claim 13 as described above. Reed further teaches the steel puck includes a slurry feed aperture (fig 7; central aperture capable of feeding slurry). 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed as applied to claim 19 above, and further in view of Pulashi (US 2007/0232207, previously cited).
Regarding claim 20, Reed teaches all the elements of claim 19 as described above. Reed does not teach a slurry retainer perimeter skirt. Pulashi teaches a floor polisher machine including a slurry retainer perimeter skirt (20) coupled to a safety cage (fig 9, coupled to element). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to couple a perimeter retainer skirt to the safety cage of Reed in order to maintain a proper orientation to the floor as taught by Pulashi ([0098]). 
Regarding claim 21, Reed, as modified, teaches all the elements of claim 20 as described above. Reed further teaches a splash guard cover coupled to the safety cage (fig 1; unlabeled covers between heads 16 and seat are capable of preventing splashes to a rider).
Response to Arguments
Applicant's arguments filed 5 Nov 2020 have been fully considered but they are not persuasive. Applicant argues that the rejections have been overcome by the amendment. However, there are still 112a and 112b issues present as detailed above. Regarding the 112b rejection for the recitation of rock wool and volcanic spun wool, applicant argues that a person having ordinary skill in the art would understand the claimed materials. Examiner respectfully disagrees. It appears that applicant’s claimed “rock wool” may be referring to “Rockwool,” which is a company which produces insulating materials rather than abrasives. The claimed “volcanic spun wool” is wholly unclear. Applicant contends that internet sites describe the claimed materials. However, it is not clear what references applicant is referring to. Applicant’s specification provides no additional clarity to the claimed materials. These materials are not well known in the art as abrasive or polishing materials. It is therefore unclear what constitutes “rock wool” and “volcanic spun wool” in the context of the claims. Applicant further argues that the previous 102 rejections have been overcome by the amendment. However, the newly cited Reed reference is now being relied upon to teach the new elements of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar floor polishing machines are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723